 

Case 1:19-cv-00372-CCC Document 13 Filed 06/26/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA COUNTY

 

R. ALEXANDER ACOSTA, SECRETARY OF
LABOR, UNITED STATES DEPARTMENT OF
LABOR NO. 1:19-cv-00372-CCC
VS

Aa TO Zz CHILD CARE AND LEARNING
CENTER, INC., ASHLEIGH ZIMMERMAN and
RYAN ZIMMERMAN

 

DEFENDANTS’, Aa TO Zz CHILD CARE AND LEARNING CENTER, INC., ASHLEIGH ZIMMERMAN
and RYAN ZIMMERMAN, INITIAL FEDERAL DISCLOSURES PURSUANT TO RULE 26

(a) REQUIRED DISCLOSURES (1)(A):
The following individuals have information concerning the facts and circumstances in regard to the

claims of the Plaintiff:

1. Ryan Zimmerman and Ashleigh Zimmerman - Officers, c/o Aa to Zz Child Care and Learning
Center, Inc.

2. Syndi Wamsher, Director of Human Resources, c/o Aa to Zz Child Care and Learning
Center, Inc.

3. Maryanne Huzvar, Regional Director, c/o Aa to Zz Child Care and Learning Center, Inc.

4. Amanda Schwabb, Regional Director, c/o Aa to Zz Child Care and Learning Center, Inc.

5. Rocio Torres-Solano, Investigator, c/o Department of Labor

6. Jo-Ann Gregory, Assistant District Director, c/o Department of Labor
(b) REQUIRED DISCLOSURES (1)(B):
i Defendants’ wage-payroll records from 2015 to 2019 provided by Aa to Zz Child Care and
Learning Center, Inc. (previously produced).
2. Documents concerning Defendants’ “Procare’” time management system (to be produced).
3. Defendants are continuing their search for additional wage-payroll information for the years
in question which will be supplemented during this litigation.
(c) REQUIRED DISCLOSURES (1)(C):

See Department of Labor’s disclosures.

 
 

(d)

Case 1:19-cv-00372-CCC Document 13 Filed 06/26/19 Page 2 of 3

REQUIRED DISCLOSURES (1)(D):

Defendants do have a small $25,000 endorsement of its general liability policy which is applicable

to this loss, however, said $25,000 coverage amount is being eroded by defense costs.

NAULTY, SCARICAMAZZA & McDEVITT, LLC,

BY: iz
GERARD X. SMITH, ESQUIRE
MICHAEL J. FOLLETT, ESQUIRE
1617 John F. Kennedy Boulevard
One Penn Center, Suite 750
Philadelphia, PA 19103
(215) 568-5116
Identification Numbers: 40927 & 314978

Attorneys for Defendants,

Aa to Zz Child Care and Learning Center, Inc., Ashleigh
Zimmerman and Ryan Zimmerman

__p _-

 
 

Case 1:19-cv-00372-CCC Document 13 Filed 06/26/19 Page 3 of 3

CERTIFICATE OF SERVICE
|, Gerard X. Smith, Esquire, hereby certify that on June 26, 2019, Defendants’ Initial Federal

Disclosures Pursuant to Rule 26 was served upon all opposing counsel and/or parties, via U.S. Mail, First

Class, postage prepaid, addressed as follows:

Maria del Pilar Castillo, Esquire
Office of the Solicitor, Region III
U.S. Department of Labor
170 S. Independence Mall West
Suite 630E, The Curtis Center
Philadelphia, PA 19106-3306

NAULTY, SCARICAMAZZA & McDEVITT, LLC.

GERARD X. SMITH, ESQUIRE
MICHAEL J. FOLLETT, ESQUIRE

1617 John F. Kennedy Boulevard

One Penn Center, Suite 750
Philadelphia, PA 19103

(215) 568-5116

Identification Numbers: 40927 & 314978

BY:

 

Attorneys for Defendants,
Aa to Zz Child Care and Learning Center, Inc., Ashleigh
Zimmerman and Ryan Zimmerman

 
